Case: 21-50343     Document: 00516393386         Page: 1     Date Filed: 07/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 13, 2022
                                  No. 21-50343                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Antonio Rodriguez-Banda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1502-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Juan Antonio Rodriguez-Banda pleaded guilty to illegal reentry into
   the United States after a previous deportation. He was sentenced within the
   advisory guidelines range to 63 months of imprisonment and three years of
   supervised release. For the first time on appeal, he argues that the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50343      Document: 00516393386           Page: 2   Date Filed: 07/13/2022




                                     No. 21-50343


   court erred in failing to explain its reasons for imposing supervised release in
   light of U.S.S.G. § 5D1.1(c), which provides that supervised release should
   “ordinarily” not be imposed where, as here, it is not required by statute and
   the defendant is a deportable alien who is likely to be deported.
          Our review is for plain error. See United States v. Dominguez-Alvarado,
   695 F.3d 324, 327-28 (5th Cir. 2012). Even if Rodriguez-Banda were able to
   show the district court clearly or obviously erred in failing to explain its
   reasons for imposing supervised release, he fails to show any effect on his
   substantial rights, as his criminal history, particularly his repeated illegal
   reentry offenses, supports the imposition of supervised release. See United
   States v. Cancino-Trinidad, 710 F.3d 601, 606-07 (5th Cir. 2013).
   Accordingly, he has not shown plain error, and the district court’s judgment
   is AFFIRMED.




                                          2